Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 7, and 9, are interpreted in context of the specification, especially, as described in ¶¶ 0003, 0106, 0113, 0117-0118 and as defined in claims 1 and 4-6.  
The representative claim 1 directs to a method for information transmission in a time division duplex system (TSS system).  Wherein the method configures a first communication device (FCD) to send to a second communication device (SCD), an “indication information” to indicate a concurrent subframe in which the FCD and SCD perform information transmission.  Wherein the sending of the “indication information” is based on “attribute information” of “to-be-transmitted-target information” between the FCD and the SCD.  After sending the “indication information,” the method further configures the FCD to send, “first information” on a first time-frequency resource, and receive “second information” from the SCD, on second time-frequency resource.  
The claim is further defined, as follows:
“wherein the to-be transmitted target information is the first information or the second information,” see last wherein clause of the claim 1; 
“wherein the to-be-transmitted target information is control information,” see claim 4; and 
“wherein the to-be-transmitted target information is data information,” see claim 5 and 6; and
“the ‘attribute information’ of the first information (namely, the to-be-transmitted target information) that needs to be sent meets a preset condition and a The attribute information of the first information may include any one … of a plurality of pieces of information such as a data amount of the first information and a latency requirement of the first information,” see ¶¶ 0106 0113, 0117-0118.
Relied on the teachings above, it is reasonable to interpret the claim, as follows.
A method for information transmission in TDD system for configuring a first communication device, e.g., base station (BS) or the like, to send an “indication information” to a second communication device.  Wherein the sending of the “indication information” is based on data amount and/or latency requirement of control information, and the indication information is used to indicate a concurrent subframe in which the FCD and the SCD use for information communication.  After sending the “indication information,” the first device then sends a first information on a first time-frequency resource and receive a second information on second time-frequency resource.  Wherein the first aspect, as define in claim 4, the first, and the second information are control information, and another aspect, as defined in claims 5 and 6, they are data information.   
The prior arts of record singly or in combination fail to reasonably teach a combination of the features of the claim as cited above, specifically the act of sending an indication information of particular concurrent subframe based on the attribute information (i.e., based on data amount or latency threshold requirement) of the “to-be-transmitted target information” (e.g., control information or data information).
The closest prior arts:
Deng et al., (US 2020/0077392).  Deng discloses an invention for a method and device for processing data in new radio technology and ultra reliable low latency communication (URLLC).  To improve resource usage efficiency and meet the delay requirement of corresponding terminals, wherein the base station may send time-frequency resource indication to a corresponding terminal and instruct the terminal to acquire the indication information from one of control channels of N number of TTIs following a TTI of the first time-frequency resources and a symbol where a control channel of a TTI of the second time-frequency resources is located. 
Deng does not teach the indication is sent based on the attribute, i.e., data amount and/or latency requirement of  the to-be-transmitted target information, e.g., control or data information, and does not discloses the indication is to indicate or identify the concurrent frame in which the first device and the second device use to perform information transmission. 
Eriksson et al., (US 2015/0305057).  Eriksson discloses A method in a user equipment for timing the scheduling of resources in a frequency division duplex system, wherein the user equipment communicates with a network node comprised in the frequency division duplex communication system, the method comprising receiving an indication from the network node to apply a time division duplex configuration to a timing of scheduling of resources; and applying the time division duplex configuration to the timing of scheduling of resources. 
Eriksson does not teach the indication is sent based on the attribute, i.e., data amount and/or latency requirement of the to-be-transmitted target information, e.g., control or data information, and does not discloses the indication is to indicate 
Li et al., (US 2017/0041122).  Li discloses  a method for processing flexible duplex, including: receiving, by a UE, configuration information of flexible duplex; and according to the received configuration information of flexible duplex, transmitting and receiving data by the UE based on configured uplink and downlink subframe distribution on one or two carriers of a flexible duplex cell.  Li discloses the technique for the flexible duplex cell may reconfigure or reallocation UL subframe to DL subframe or vice versa, and indicates the actual uplink-downlink subframe distribution. See ¶ 0055-0056.  However, Li falls short of teaching the indication information is based on the attribute information, e.g., data amount and/or latency of the control or data information to be transmitted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/13/2021